                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Jerone McDougald,                            :
                                              :
                Plaintiff,                    : Case No. 1:17-cv-00464
                                              :
                vs.                           : Judge Michael R. Barrett
                                              :
 Ron Erdos, et al.,                           :
                                              :
                Defendants.                   :
                                              :
                                              :

                                         ORDER

       This matter is before the Court on the Magistrate Judge’s February 26, 2019

Report and Recommendation, to which no objections have been filed. (Doc. 47).

       In this prisoner civil rights action under 42 U.S.C. § 1983, the Court previously

entered a final Order and Judgment granting defendants’ motion to dismiss on

September 25, 2018. (Docs. 34, 35). Thereafter, plaintiff/appellant filed a notice of

appeal (on October 9, 2018) and motion for leave to proceed in forma pauperis (on

November 13, 2018). (Docs. 36, 38). The Magistrate Judge then issued a Report and

Recommendation on November 21, 2018 that plaintiff/appellant’s motion for leave to

appeal in forma pauperis be denied on the ground that plaintiff/appellant is prohibited

from obtaining pauper status on appeal pursuant to the “three strikes” provision set forth

in 28 U.S.C. § 1915(g). (Doc. 40). In making her recommendation, the Magistrate

Judge reported that plaintiff/appellant had failed to allege particular facts showing any

immediate or impending serious physical injury in existence at the time he filed his

notice of appeal, which would enable him to proceed on appeal in forma pauperis


                                             1
despite his three prior strikes. (Id. at PageID 215). Plaintiff/appellant subsequently filed

a motion for a twenty-day extension of time to submit his prisoner trust fund account

statement and a “motion for Leave to Amend Appeal to add facts pertaining to imminent

danger,” in which he seeks to satisfy the exception to the three-strikes provision in §

1915(g) for prisoners who are under imminent danger of serious physical injury. (Doc.

41). 1 Defendants/Appellees filed a joint response in opposition to both

plaintiff/appellant’s motions. (Doc. 43, 44).

       On February 26, 2019, the Magistrate Judge issued the Report and

Recommendation under consideration in which she recommended that both

plaintiff/appellant’s motion for an extension of time and his motion for leave to amend be

denied. (Doc. 47). In conjunction with this recommendation, she additionally indicated

that her November 21, 2018 recommendation remains unchanged, namely that the

Court deny plaintiff/appellant’s motion for leave to proceed in forma pauperis on appeal

and that plaintiff/appellant be assessed the appellate filing fee and be given thirty days

within which to pay it. (Id. at PageID 283).

       Proper notice was provided to the parties under Fed. R. Civ. P. 72(b), including

notice that they would waive further appeal if they failed to file objections to the

February 26, 2019 Report and Recommendation in a timely manner. See United States

v. Walters, 638 F.2d 947, 949-950 (6th Cir. 1981). When a court receives objections to

a magistrate judge’s recommended disposition on a dispositive matter, the district judge

“must determine de novo any part of the magistrate judge’s disposition that has been


1
 Plaintiff/Appellant also filed objections to the November 21, 2018 Report and Recommendation, in which
he states he has been “OC sprayed and denied medical [treatment]” and has been subject to “numerous
death threats.” (Doc. 42 at PageID 221).

                                                   2
properly objected to.” Fed. R. Civ. P. 72(b)(3). Thereafter the district judge “may

accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Id.; see 28 U.S.C.

§ 636(b)(1). Although no objections have been filed to the February 26, 2019 Report

and Recommendation, out of an abundance of caution the Court has nonetheless

conducted a de novo review. Upon consideration, the Court ACCEPTS and ADOPTS

the February 26, 2019 Report and Recommendation (Doc. 47), as well as its November

21, 2018 predecessor (Doc. 40), and accordingly DENIES Plaintiff/Appellant’s Motion

for Leave to Proceed on Appeal in forma pauperis (Doc. 38). Plaintiff/Appellant shall be

assessed the appellate filing fee and be given thirty (30) days within which to pay it.

Plaintiff/Appellant’s combined “motion for 20 day extension of time to submit 6 months

certified copy of trust fund account out of time” and “motion for leave to Amend Appeal

to add facts pertaining to imminent danger” (Doc. 41) is also DENIED.

       IT IS SO ORDERED.
                                                   s/Michael R. Barrett
                                                 ____________________________
                                                 Judge Michael R. Barrett




                                             3
